Conley Byrd, Justice, concurring. I concur in the result reached only because Tate v. Short, 401 U. S. 395 (1971), (to me, erroneously), classifies as revenue producers for the State all fines including those assessed by a jury as an alternative penalty. However, it should be pointed out that the granting of this writ does not give petitioner complete amnesty for he cannot consistently avoid imprisonment for the payment of a fine by persistent impecuniousness. Otherwise we would have an inverse discrimination where the penalty of a fine would be chargeable against only those who work.